Citation Nr: 1112577	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served as an armor crewman, and reported noise exposure from artillery.  He had a tour of duty in the Republic of Vietnam from September 1970 to June 1970.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).

Service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss.  During the Veteran's pre-induction examination in May 1969, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
5
5
10
15
15

During the Veteran's November 1971 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
5
LEFT
5
5
5
NR
5

The Veteran was afforded a VA examination in April 2008 and was diagnosed with bilateral sensorineural hearing loss.  The Veteran indicated that he had been privately tested during the summer of 1972, and was told that he had problems with mid-range frequencies.  However, the examiner concluded that current hearing loss was not related to noise exposure in service because the Veteran's hearing was normal at the time of his separation, and therefore changes since that time cannot be attributed to military noise exposure.  It does not appear that a claims file review was requested or conducted.

Initially, the Board notes that, as discussed above, sensorineural hearing loss may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  The Veteran reportedly underwent audiological testing in the summer of 1972 which revealed some hearing problems.  These records would be highly probative because they were generated within one year of the Veteran's separation from service.  However, they have not been associated with the claims file.  Therefore, the Veteran should be afforded an opportunity to submit those records, or to provide VA with sufficient information to obtain them on his behalf.

The Board also notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the VA examiner relies on the Veteran's normal audiological findings at separation in concluding that his current hearing loss is not related to service.  In light of the cited case law and the VA opinion in this case, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide any medical records from private treatment he received for hearing loss, particularly from the summer of 1972.  Alternatively, he may provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the treating physician, as well as dates of treatment.  If the physician indicates that such records require a signed release, the AMC/RO should secure such from the Veteran.  All attempts to obtain these records should be documented in the claims file.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the April 2008 VA audiological examination in this case.  Upon review, she should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is the result of noise exposure in service.  The examiner should review the entire record, particularly any additional records obtained as a result of this remand, and provide a complete rationale for all opinions offered.  The examiner should also note that normal hearing at separation alone does not always preclude establishing service connection for hearing loss.

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


